                                                Case 2:19-cv-00412-JCM-EJY Document 36 Filed 02/26/20 Page 1 of 2


                                      1 Howard E. Cole
                                          Nevada Bar No. 4950
                                      2 Jennifer K. Hostetler
                                          Nevada Bar No. 11994
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169
                                          Tel: 702-949-8200
                                      5 E-mail: hcole@lrrc.com
                                          E-mail: jhostetler@lrrc.com
                                      6
                                          Attorneys for Defendant
                                      7 SOC, LLC
                                      8                              UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF NEVADA
                                      9
                                          GUS REDDING,                                     Case No.: 2:19-cv-00412-JCM-EJY
                                     10
                                                   Plaintiff,                              STIPULATION TO SET CONTINUED
                                     11                                                    EARLY NEUTRAL EVALUATION
                                          vs.                                              SESSION
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          SOC, LLC
                                     13
                                                   Defendant.
Las Vegas, NV 89169-5996




                                     14
                                     15            Pursuant to the Court’s request on February 19, 2020 (ECF No. 35), the parties,
                                     16 through their undersigned counsel of record, file this Stipulation to Set Continued Early
                                     17 Neutral Evaluation Session. The parties have conferred and have identified dates the parties
                                     18 are available for a continued Early Neutral Evaluation Session with Magistrate Judge Brenda
                                     19 Weksler. The parties request that the Court set the continued Early Neutral Evaluation Session
                                     20 / / /
                                     21 / / /
                                     22 / / /
                                     23 / / /
                                     24 / / /
                                     25 / / /
                                     26 / / /
                                     27 / / /
                                     28 / / /


                                          110585813.1
                                                Case 2:19-cv-00412-JCM-EJY Document 36 Filed 02/26/20 Page 2 of 2



                                     1    for this matter on either May 13, 2020 or May 14, 2020.

                                     2             Dated this 26th day of February, 2020.

                                     3    LEWIS ROCA ROTHGERBER CHRISTIE RICHARD SEGERBLOM, LTD.
                                          LLP
                                     4

                                     5
                                          BY: /s/ Jennifer K. Hostetler                     BY: /s/ Richard S. Segerblom
                                     6      HOWARD E. COLE                                  RICHARD S. “TICK” SEGERBLOM
                                            JENNIFER K. HOSTETLER                           Nevada Bar No. 1010
                                     7      3993 Howard Hughes Pkwy., Ste. 600              702 East Bridger Ave.
                                            Las Vegas, Nevada 89169                         Suite 520
                                     8                                                      Las Vegas, Nevada 89101
                                               Attorneys for Defendant
                                     9
                                               SOC, LLC
                                     10                                                     ELLWANGER LAW LLLP

                                     11                                                     BY: /s/ Jay D. Ellwanger
                                                                                            JAY D. ELLWANGER
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                     Texas Bar No. 24036522
                                     13                                                     ESHA RAJENDRAN
                                                                                            Texas Bar No. 24105968
Las Vegas, NV 89169-5996




                                     14                                                     8310-1 N. Capital of Texas Hwy.
                                                                                            Suite 190
                                     15                                                     Austin, Texas 78731
                                     16
                                                                                            Attorneys for Plaintiff Gus Redding
                                     17

                                     18

                                     19
                                                                                ORDER
                                     20
                                                   IT IS SO ORDERED.
                                     21
                                                                                                                    5/13/2020.
                                                   The continued Early Neutral Evaluation Session is scheduled for _________________
                                     22
                                            Plaintiff to report to Judge Weksler's chambers at 9:00 a.m. Defendant to report
                                          ___________________________________________________________________________.
                                     23     at 9:30 a.m.

                                     24

                                     25                                                         ___________________________________
                                                                                                UNITED STATES MAGISTRATE
                                     26
                                                                                                JUDGE
                                     27                                                                 2/27/2020
                                                                                                DATED: __________________________
                                     28

                                                                                            2
                                          110585813.1
